Case 0:20-cv-61503-AHS Document 11 Entered on FLSD Docket 10/18/2020 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                               CASE NO: 20-61503-CIV-SINGHAL / Valle



  SAMMY EDWARDS and EDDIE BROWN,

                 Plaintiffs,

         v.

  GRAMPA’S REAL ESTATE, INC., a
  Florida profit company d/b/a GRAMPA’S
  BAKERY & RESTAURANT, and CAROL
  GRAMPA,

              Defendants.
  ____________________________________________/

                                     STATEMENT OF CLAIM

         The Plaintiffs, SAMMY EDWARDS and EDDIE BROWN, by and through undersigned

  counsel, file this Statement of Claim pursuant to the Court’s Order (DE 5), and each state as

  follows:

     A. Sammy Edwards

     Between about November 16, 2016 to on about March 12, 2020, Plaintiff Edwards worked

  on average 45 hours per week. He was paid “straight time” for hours in excess of 40 per week

  rather than at the rate of time-and-one-half (“overtime” or “OT”). His hourly rate was $12.00

  and therefore, he would be owed $6.00 per hour ($12 /2), or a total of $30 per week ($6 x 5 OT

  hours). Over about 120 weeks Plaintiff Edwards is owed $3,600 ($30 per week x 120 weeks.

     In addition to the foregoing, Plaintiff Edwards is also seeking liquidated damages, attorneys’

  fees and costs. The information constitutes an estimate as Plaintiff Edwards has not reviewed

  their time/pay records prior to preparing this Statement.
Case 0:20-cv-61503-AHS Document 11 Entered on FLSD Docket 10/18/2020 Page 2 of 2




     B. Eddie Brown

     Prior to about July 2019, Plaintiff Brown worked about 6 days per week, 80 hours per and was

  paid an hourly rate of $11.00 per hour. He was paid at the rate of $11.00 per hour for all hours

  worked. Plaintiff Brown is owed the half time rate of $5.50 per hour for 40 hours per week (80

  hours - 40 hours = 40) or $220.00 per week. For the approximate 112 weeks worked prior to July

  2019, he is owed $24,640.00 ($220.00 per week x 112 weeks).

     From about July 2019 to March 12, 2020, Plaintiff Brown worked usually 7 days per week,

  about 92 hours per week. His rate of pay was $12.00 per hour. Plaintiff Brown is owed the half

  time rate of $6.00 per hour for 52 hours per week (92 hours - 40 hours = 52). He is owed $312.00

  per week (52 hours x $6.00). He worked about 36.5 weeks, and is owed $11,388.00 ($312.00 per

  week x 36.5 weeks). Plaintiff Brown’s total unpaid overtime wages owed are $36,028.00

  ($11,388.00 + $24,640.00) for this period of time.

     In addition to the foregoing, Plaintiff Brown is also seeking liquidated damages, attorneys’

  fees and costs. The information constitutes an estimate as Plaintiff Edwards has not reviewed

  their time/pay records prior to preparing this Statement.

                                                Respectfully submitted,

                                                BOBER & BOBER, P.A.
                                                Attorneys for Plaintiffs
                                                2699 Stirling Road, Suite-A304
                                                Hollywood, FL 33312
                                                Phone: (954) 922-2298
                                                Fax: (954) 922-5455
                                                peter@boberlaw.com

                                                By: s/. Peter Bober
                                                FBN # 0122955
